Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In claim 7, line 2 the limitations of “preferably” is recited. The phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP §2173.05(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 rejected under 35 U.S.C. 103 as being unpatentable over Blochmann (US 2015/0145178) in view of Johnston et al. (U.S Patent No. 6,116,888).
Regarding claims 1 and 5, Blochmann discloses that, as illustrated in Figs. 9 and 15, blow mould for transforming plastic parisons to form plastic containers (a system for transforming plastic parisons to plastic containers (ABSTRACT)), having a base part (Fig. 15, item 14c), a first side part (Fig. 15, item 14a) and a second side part (Fig. 15, item 14b), wherein, in the assembled state of the blow mould, this base part together with the side parts form a hollow space (for transforming plastic parisons to form plastic containers), within which the plastic parisons can be expanded to form the plastic containers, wherein at least one element of the blow mould to which a first adapter element (see label of the first adapter in attached annotated Figure I) can be attached has a first fastening section, the adapter element facilitating a fully automatic changing of the blow mould (by the robot arm 40 (it is therefore proposed to dispose a changing device, in particular in the form of a changing robot, directly in the region of the system for transforming ([0065], lines 3-5))), wherein this fastening section is designed in such a way that this adapter element can be releasably attached to this fastening section (not shown), and wherein this fastening section is formed in such a way that the blow mould can be arranged both with this adapter element and also without this adapter element on a transforming device for transforming plastic parisons to form plastic containers.
However, Blochmann does not explicitly disclose the detailed structure of the first adapter element mounting onto the first and second side parts.  
In the same field of endeavor, prototype mold for blow-moulding, Johnston discloses explicitly that, as illustrated in Fig. 5, in the first fastening section the first adapter element can be releasably attached to this fastening section. The mold finish 72 (i.e. the first adapter element in the first fastening section) is secured by two socket head cap screws 290 and 292 5). … it is to be understood that the finish mold section 72 and associated anvil 74 is often re-usable in conjunction with containers of differing contour, and hence may not need to be specially made for each prototype mold (col. 10, lines 11-19). As shown in Fig. 5, the mold cavity half body 76 can be arranged both with this mold finish (the first adapter element) and also without the mold finish on a transforming device for transforming plastic parisons to form plastic containers. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blochmann to incorporate the teachings of Johnston to provide that the adapter element can be releasably attached (e.g. screwing on or off) to this fastening section wherein the fastening section is formed in such a way the blow mould can be arranged both with this adapter element and also without this adapter element. Doing so would be possible reducing mold cost and delivery time for blowing moulding, as recognized by Johnston (col. 2, lines 23-43).

    PNG
    media_image1.png
    481
    493
    media_image1.png
    Greyscale

Annotated Figure I (Based on Fig. 9 in the teachings of Blochmann)
	Regarding claim 2, Blochmann discloses that, as illustrated in Fig. 15, in blow mould at least one side part (Fig. 15, item 14a or 14b) of the blow mould has the fastening section (see label of first fastening section in attached annotated Figure I).
	Regarding claim 3, Blochmann discloses that, as illustrated in attached annotated Figure I, in blow mould the adapter element (see label of first adapter in attached annotated Figure I) facilitates changing of the blow mould by a robot device (Fig. 9, item 40). 
	Regarding claim 4, Blochmann discloses that, as illustrated in attached annotated Figure I and Fig. 15, in blow mould, the base part (Fig. 15, item 14c) has a second fastening section to 
	Regarding claim 6, Blochmann discloses that, as illustrated in attached annotated Figure I, in blow mould at least one fastening section has at least one bearing surface (see label of bearing surface in attached annotated Figure I) in the form of a circular segment for application of the adapter element.
	Regarding claim 7, Blochmann discloses that, as illustrated in attached annotated Figure I, in blow mould at least one fastening section is arranged in an upper third of the blow mould (actually at the top of the mould as shown).  
Regarding claim 8, Blochmann discloses that, as illustrated in attached annotated Figure I, the blow mould has at least one third fastening section in order to fasten a third adapter element (see label of third adapter in attached annotated Figure I) to a circumferential surface (see label of circumferential surface in attached annotated Figure I) of at least one side part (as shown).
Regarding claim 9, Blochmann discloses that, as illustrated in 9, in blow mould at least one adapter element is arranged to be suitably intended to grip the blow mould by means of a robot device (Fig. 9, item 40) through two projections 66 (The reference numeral 66 relates to a projection which in each case is disposed on the two side parts of the blow mould device 14 ([[]0061], lines 4-6)) disposed on the first adapter element. 
Regarding claim 10, Blochmann discloses that, as illustrated in attached annotated Figure I and Fig. 15, in the blow mould at least one adapter element (see label of first adapter in attached annotated Figure I) is formed in at least two parts (Fig. 15, items 14a and 14b).
11-12, Blochmann discloses that, as illustrated in attached annotated Figure I, in blow mould the blow mould arrangement has a second adapter element (see label of second adapter in attached annotated Figure I) which arranged spaced apart from the first adapter element (see label of first adapter in attached annotated Figure I) on the blow mould (as shown).    
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742